FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 25, 2022

                                       No. 04-22-00234-CR

                                    April TOLBERT-DAVIS,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CR-4920
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER
        Ms. Debra A. Doolittle is one of the court reporters responsible for preparing, certifying,
and filing the reporter’s record in this appeal. Ms. Doolittle’s record originally was due on May
31, 2022. On June 10, 2022, Ms. Doolittle filed a notification of late record stating she
anticipated the record to be fifty pages and should be completed by July 10, 2022 (a Sunday).
On June 13, 2022, we granted Ms. Doolittle’s request for a forty-day-extension of time and
ordered her to file her reporter’s record no later than July 11, 2022. Our order stated that,
because the length of the record is only fifty pages, further requests for an extension of time will
be disfavored in the absence of extraordinary circumstances.

        On July 21, 2022, Ms. Doolittle filed another notification of late record citing various
reasons for her delay and requesting an extension until July 27, 2022. Ms. Doolittle states the
record is twenty pages long, and not fifty pages.

        We GRANT Ms. Doolittle’s request for an extension of time and ORDER her to file her
reporter’s record no later than July 27, 2022. NO FURTHER EXTENSIONS WILL BE
GRANTED.


                                                      _________________________________
                                                      Lori I. Valenzuela, Justice
                                                                             FILE COPY

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of July, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court